 FRISCH'S BIG'BOY ILL-MAR, INC.'551Frisch's Bib Boy Ill-Mar,'Inc.andHotel,Motel,Cafeteria &Restaurant Employees'&Bartenders Union,Local No. 58,AFL-CIO,affiliated with Hotel&Restaurant Employees andBartenders International Union,AFL-CIO,Petitioner.CaseNo.- 25-RC=f2410.June 19, 1964DECISION ON REVIEWOn July 17, 1963, the Regional Director for the Twenty-fifth Regionissued a Decision ;and Direction of Election in the above-entitled pro-ceeding, directing an election in a unit of all regular and regularpart-time employees at the Employer's restaurant located at 51 NorthIllinois Street, Indianapolis, Indiana.Thereafter, the Employer, inaccordance with Section 102.67 of the Board's Rules and Regulations,Series 8,as amended, filed with the Board a timely request for reviewof such Decision and Direction of Election.The Petitioner filed abrief in opposition to the request for review.On July 15, 1963, theBoard granted the request for review.The Board has considered the entire record in this case with respectto the Regional Director's determination under review, and makes thefollowing findings :In its request for review the Employer contends that the singlerestaurant unit sought by the Petitioner sand in which the .RegionalDirector directed, an election is not appropriate for bargaining. Itasserts that.the only appropriate unit should include all 10 of, itsrestaurants which it owns and operates in Indianapolis.We find nomerit in this position.InSav-On Drugs, Inc.,-138NLRB 1032,,the Board reexamined itsto abandon its prior general policy-of making unit determinations inthat industry coextensive with the employer's administrative divisionor the involved geographicarea.'The Board there affirmatively statedthat it would apply to retail chain operations the same unit policy thatit applies to multiplant enterprises in general, that is, the Board willdetermine the appropriateness, or want.thereof, of a proposed unit1We do not agree with our colleagues'Interpretation of. the Board's decision inSav-OnDrugs,supra,which theyapparently construe as holdingthat.the Board.will presume.allstores in an administrative division or geographical area to constitute an appropriate unitunless grounds are shown for establishing a smaller appropriate unit.No such presump-tion exists.Rather, the Board there abandoned the approach that a multistore unit alonecould be appropriate and adopted the view that the general unit criteria should apply toretail store units.Under such criteria a.single-plant unit is presumptively appropriateunless it be established that the single plant has been,effectively,merged into a morecomprehensive unit so as to -have lost its individual identity.Weis Markets, Inc.,142NLRB 708, 710;Dixie Belle Mills,Inc.,.aWholly-Owned Subsidiary of Bell Industries,Inc.,, 139NLRB 629, 631.We find no compelling reasons to override the presumption thatthe single-store unit sought is appropriate.147 NLRB No. 61. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfined to one of two or more retail establishments in a chain, not byany rigid yardstick, but in the light of all the relevant circumstances ofthe particular case.The Employer's operation includes 10 restaurants in Indianapolisand an 11th in Muncie, which is about 60 miles from Indianapolis.Allrestaurants are commonly owned, although separately incorporated,and operated under franchises granted by Frisch's Big Boy, Inc., amultistate corporation doing business in the States of Ohio, Kentucky,Indiana, and Florida.The franchise agreement, among other things,permits the Employer to use the name "Frisch's" in its business andrequires that menus, uniforms, marked paper goods, and some fooditems bpurchased from a commissary operated by the franchisingcompany.Other food products-meat, bread, and produce-are pur-chased directly from the supplier by each restaurant manager.Thereceipts for these purchases are sent to the Employer's general office,where payrolls, accounts, and other records are maintained separatelyfor each restaurant by two clerical employees.There are 282 employees in the 10 restaurants located in Indianapolis,varying from 12 employees at the smallest restaurant to 48 at the onesought by the Petitioner.Although employees are temporarily trans-ferred or loaned among the restaurants as business needs require, suchtransfers appear to be minimal. The figures provided by the Employerreflect that the transfers average approximately eight employees aweek, thus involving during a weekly period only about 3 percentof the total number. The length of each such transfer is usually lessthan a day.Employees may also be permanently transferred at their request toanother restaurant, but it is within the discretion of the manager todecide whether the transferred. employee will retain his seniority forpurposes of layoff, or for computing his vacation and Christmas bonusbenefits.If such an employee is not in the "good graces" of the Em-ployer, he will be treated in effect as a newly hired employee.The Employer's president prescribes the general overall policiesfor the entire operation, but delegates to four supervisors the re--sponsibility of making periodic rounds of the restaurants.The res-taurant managers, however, are responsible for the day-to=day opera-tion of their establishments.And, in 'addition to purchasing fooditems, they also have the authority to hire, fire, and disciplineemployees.There is no history of bargaining for any of the restaurants and nolabor organization is seeking the overall operation.Itmay well be that the optimum unit for collective bargainingwould be citywide in scope, but this does not preclude the Petitionerfrom seeking representation in a smaller unit if, as we find here, the FRISCII'S BIG BOY -ILL-MAR, INC.553,smaller unit, standing alone, is under all the circumstances also appro-priate for the purposes of collective bargaining.'Upon consideration of the entire record, including particularlythe substantial degree of autonomy that exists at each restaurant, re-flected in the control each manager exercises in the day-to-day opera-tion of his establishment; I the minimal interchange of employees; theabsence of any bargaining history; and the fact that no labor organiza-'tion is seeking a larger unit, we are satisfied that the requested single-restaurant unit constitutesanappropriate unit which will "assure to.employees the fullest freedom in exercising the rights guaranteedby the Act."We find nothing in this record to support the evaluationby our dissenting colleagues of the impact upon employees at the other-restaurants of contract terms secured by a union selected by employeesof a single restaurant.That a striking union might picket any or alllocations is of no consequence; such a situation might arise in anymultiplant operation.Nor do we find in this record such evidence a&'convinces us that the employees have sufficient interests in common, letalone the complete ideintity'of interests that our dissenting colleaguesinfer, to require finding only the broader unit appropriate.Accordingly, we agree with the Regional Director that the unit requested bythe Petitioner is appropriate.In view of the above, the case is hereby remanded to'the Regional.Director for the Twenty-fifth Region for the purpose of holding anelection pursuant to his Decision and Direction of Election, except.that the eligibility date shall be the payroll period immediately pre-ceding the date above.MEMBERS LEEDOM and JENKINS, dissenting :The Employer operates a chain of 10 restaurants in Indianapolis,.Indiana.4Each of these restaurants operates under the name of"Frisch's Big Boy"; they all sell the same food from the same menuand operate in essentially the same manner; and, as described more2 Dixie Belle Mills, Inc., supra.8 Contrary to theimplication of the dissenting opinion, the record does not establish suchclose dailycontrol ofall phasesof the operationsas to indicatetotalmerging of all theEmployer's restaurantsin the city.Instead, it appears that basic policy is establishedand general procedures and rulesadopted forall stores,but the day-to-day application isleft to each manager.Further, the fact thateach manager is required to make purchasesfrom a central commissary operatedby the franchising company-a condition imposed bythe franchisingcompany, not the Employer,and reliedon heavilyby our dissenting col-leagues-does not require that a multistore unit be found appropriate.Rather this re-quirement,which wasa condition of grantingthe franchiseand presumablyapplies to allfranchiseholders, wouldmore logicallylead to theconclusionthat all Frisch's restaurantsin the four-State area must be helda single unit for bargaining purposes,regardless of thefact thatthey haveno ownership or control in common.4 The Employeralso operatesa restaurant in Muncie,Indiana, 60 miles from Indianapo-lis.However,this restaurantis not directly involvedin this proceedingand the Employeragrees that the employees working there may possibly constitute a separate appropriateunit. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully below, each restaurant manager's authority is limited, and thereis a significant amount of interchange among the employees in all therestaurants, and these employees have identical terms and conditions ofemployment.The Petitioner seeks to represent a unit limited to theemployees of one of these restaurants.Unlike the majority, we be-lieve that the single unit.is inappropriate,. and we would thereforedismiss the. petition.The Board has traditionally held in cases involving. retail chain-store operations that, absent unusual circumstances, the appropriate'unit should embrace employees working at all stores located withinan employer's administrative division or.geographicalarea5 InSav-On Drugs, Inc.,'the Board modified this rule to the extent of findingthat "whether a proposed unit which is confined to one of two or moreretail establishments making up an employer's retail chain is appro-priate will be determinedin the light of all the circumstances of thecase."[Emphasis supplied.]'- In the course of finding in that casethat a separate unit of employees of the employer's Edison, NewJersey, store was appropriate, the Board made clear that it was relyingparticularly on the geographical separation of the Edison store fromother stores in the chain, 'the substantial -authority of the store man-ager, and the minimum interchange of employees between the Edisonstore and other stores.We believe that those very factors .relied onby the Board inSav-Onrequire the conclusion here that the, single-restaurant unit is inappropriate.-As to the geographical separation, all 10 of the Employer's 11restaurants are located within a few blocks of one another. These factsare in marked contrast toSav-On,where seven of the stores were lo-cated in separate communities in' northern New Jersey, two werelocated in 'Staten Island, New York, and the various stores were sepa-rated by distances ranging from approximately 5 to 65 miles.As to the authority of the restaurant manager, the Employer's en-tire operation is under the general supervision of the president whodetermines overall policy for the restaurant chain, including person-nel policies.There is also a supervisor of cleanliness who directs8 See, for example,Robert Hall'Clothes,Inc.,118 NLRB 1096. This rule has also beenapplied to restaurant chains.SeeFrankG.Shattuck,106 NLRB. 838.6Sav-On Drugs,Inc.,138 NLRB 1032.7The majority incorrectly reads the Board's decision inSay-On Drugs, supra,as hold-ing that single-store unitsare presumptivelyappropriate.In this connection,we point tofootnote 4 of that decision in which the Board clearly saysthat it had "simply added thepossibility-asinmanufacturingand other multiplant enterprises-that asingle'locationor a groupingother thanan administrative divisionor geographical area may be appro-priate."[Emphasis supplied.]Our interpretation is further borne out by the Board'sdecision inWeis Markets,Inc., supra,cited by themajority, where the Board, quotingthe above language fromSav-On Drugs, Inc.,supra,said:"It has long been the policy ofthe Board to find that the appropriate bargaining unit in retail chain operations should,embrace the employeesof allstores within an employer's administrative or geographicalarea.The Employer's contention that the Board's decision inSav-On Drugs, Inc., supra,abandoned.thatrule is without merit."[Footnctesomitted.] FRISCH'S BIG BOY ILL-MAR, INC.556sanitary activities for all 11 restaurants, and 3 area supervisors, eachof whom is responsible for supervising the operations of 3 or 4 restau-rants.Each, of, these area supervisors has the right to hire. and dis-charge employees.While each of the restaurant managers may hire.employees, they do so only within the minimum and maximum hiringrates established by the president and any deviation from these ratesmust be approved by the area supervisors.Further, before an ap-plicant can be hired, the restaurant manager must check his nameagainst the list of "untouchables," that is, those employees who wereunsatisfactory at another of the Employer's restaurants.And, al-though the restaurant manager is authorized to make purchases ofcertain products, he is required to purchase menus, uniforms, markedpaper goods, and some food products from the commissary operatedby the franchising company in Cincinnati.Here again, these factsare markedly different from those inSav-On.,Thus, the managersin that case had complete hiring authority with respect to part-timeemployees, hired full-time employees, subject only to the approval ofthe division manager; made all purchases of merchandise for their ownstores from a list of companies approved by the division manager; andgenerally decided what and how to advertise. Finally, unlike the in-stant case, there was no central warehouse for theSav-Onchain.As to interchange of employees, the record shows that they areloaned on a temporary basis from one restaurant to another becauseof employee absenteeism or seasonal business fluctuations; that, in two1-month periods during the past year, out of: a total employee com-plement of approximately 300 employees, there were 83 loans from onerestaurant to another for periods ranging from 4 to 16 hours; and thatemployees, at their own request, may be permanently transferred'to another restaurant.These facts again emphasize the difference be-tween'this case andSav-On,where the Board held that transfers be-tween stores were "infrequent, mainly for relief work and emer-gencies."Indeed, inSav-On,the greatest interchange of 'employeesoccurred in 1961, whenduring the entire year, 26employees were trans-ferred temporarily to assist in the opening of 2 new stores.The unitary nature of all 10 stores is further demonstrated by therecord.Thus, employees at all restaurants are paid according to-thesame pay levels and receive the same fringe benefits; the two classi-fications of helpers and waiters exist at all restaurants and, at all but'three restaurants, which do not have drive-in service, an additionalclassification of carhop exists; all employees work in 8-hour shifts fora maximum of 6 days a week; the Employer has 'a central office inIndianapolis, where the records, books, and payrolls of each restaurantare maintained; the two clericals and a comptroller who are employedat this office perform work relating to all the restaurants; the restau-rant managers forward sales receipts directly to the central office and 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDsend invoices there for payment; and a warehouse is located adjacentto the central office, where one maintenance man is employed who,makes rounds of the restaurants to maintain equipment or to bring itto the warehouse for repairs.This case presents us with what is, in fact, a single establishment.All 10 restaurants are located in Indianapolis and are elements' of theEmployer's single administrative operation.All 10 restaurants op-erate under the same name, sell the same foods from the same menu,.and interchange employees among themselves.from the Indianapolis area labor market.Every managerial decision,must be taken with the greatest regard for the peculiarities of thatlocality's economic situation.A uniform policy for all restaurantsis essential to the employer's pricing and competitive considerations.,For this Employer, these individual units in the chain constitute but asingle economic unit. Indeed, to the patrons of the chain and to theentire community, one store is much like another since they all op-erate under the same name, in the same manner, and perform the samefunctions.In sum, therefore, the cluster of stores in one geographicarea is most comparable to the single-plant unit and should, by thesame token, be presumptively appropriate.The same is true for the employees involved.Their wages, hours,and working conditions are identical now and collective bargaining bya small portion of them cannot but affect the others.As a result of to-day's decision, the latter group is denied the choice of an agent throughwhich they may discuss and agree upon solutions and grievances whichthey find important.Although the majority agrees that the "optimum" unit for collectivebargaining would, in this case, be citywide in scope, it finds the single-restaurant unit appropriate essentially on the ground that the Peti-tioner seeks to represent only the employees in the smaller unit.' Butsince, as we have shown, no other factors support the appropriatenessof the single restaurant, this determination rests solely on the Peti-tioner's extent of organization, a result which is specifically forbiddenby Section 9(c) (5) of the Acts In this connection, it should be em-phasized that this case is unlike such cases as P.BallantinecC Sons, 141NLRB 1103,9 where the Board found the smaller unit appropriate onthe ground that to require employees to organize only in the employer's"vast multistate operations" would effectively deny them the statutoryrights of- self-organization and bargaining.Here, however, all of8 Section 9(c) (5) provides:"In determining whether a unit is appropriate for the pur-poses specified in subsection (b) the extentto which theemployees have organized shallnot be controlling."SeeMetropolitanLife Insurance Co. v. N.L.R.B.,327F. 2d 906('C.A. 1), andSinger Sewing Machine Company v.N.L.R.B.,329 F. 2d200 (C.A. 4).9 See alsoJoseph E. Seagram & Sons, Inc.,101 NLRB 101. FRISCH'S BIGBOY ILL-MAR, INC..557the Employer's stores arewithin a single city. It obviously would notbe unreasonable to require the Union to undertake representation ofthe employees in the more comprehensive unit.The majorityarguesthat the result it reaches will "assure to em-ployees the fullest freedom in exercising the rights guaranteed by theAct."We believe that the majority decision will have precisely theopposite effect.As noted, the president sets the wages and makesall personnel decisions for all employees in the chain and they all haveidentical terms and conditions of employment. It is apparent, there-fore, that for the purposes of collective bargaining, thereis a com-plete identity of interest among the employees in all the restaurants.In consequence, the contract terms with the union selected by the em-.ployees in the single-restaurant unit will undoubtedly have a potentimpact on the terms and conditions of employment of all other em-ployees in the chain.10Further, under the Board's decision inAlexander Warehouse f Sales Company,128 NLRB 916, if the em-ployees in the single-restaurant unit have -a dispute with the Employer.and go on strike, they may lawfully picket any of the restaurants inthe chain, even though the union does not represent employees in suchother unit.In other words, under the majority decision, althoughthe employees in the single-restaurant unit alone are entitled.to voteas to whether the Petitioner should represent them, this vote will bean effective determinant in the labor relations pattern for other em-ployees in the chain who have had no voice in deciding whether ornot they wished to be represented by the Petitioner.Today a majority of the Board, under the rubric of providing em-ployees with the "fullest freedom" in exercising the rights guaranteedby the Act, in fact prevents an overwhelming majority of employeesfrom exercising the rights which Congress has bestowed upon them.In this decision the Board withholds what it professes to give.Theprinciple of "fullest freedom" for all employees is not well translatedwhen the desires of a small minority are permitted to control the in-terests of the affected majority.We are persuaded that the only basis for granting the unit soughtis the extent of Petitioner's organization.Accordingly, we woulddismiss the petition herein.10 The majority states that there is no record testimony supporting this conclusion. Butwe think it apparent on the basis of economic realities that wage rates of employees ofone restaurant will have an "impact" on those of employees working in other restaurantsin the same chain and located in the same city. Nor can we understand the majority'ssingular lack of concern with the fact that picketing by the Union of any restaurant inthe chain-would serve to further disrupt the business activity of the Employer, causeeconomic hardship to employees whom it does not represent,and interfere with the rightof the public to patronize these other restaurants.Nor does the fact that the same situa-tion may arise in a multiplant context serve to lessen our concern here.